           Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TRUSTEES OF THE UNIVERSITY OF
PENNSYLVANIA

                            Plaintiff,                 CIVIL ACTION

                           vs.                         No. 2:20-cv-05096-PBT

 CREDFORCE AMERICA, INC.

                            Defendant.


                    PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT
                       OF ITS MOTION FOR DEFAULT JUDGMENT

          Plaintiff, Trustees of the University of Pennsylvania, by its agent the Aresty Institute of

Executive Education of the Wharton School (“Plaintiff” or “Wharton”), hereby files this

Memorandum of Law in Support of its Motion for Default Judgment against defendant

CredForce America, Inc. (“CredForce” or “Defendant”) pursuant to Federal Rule of Civil

Procedure 55(b) (Doc. No. 7) and states as follows:

I.        Introduction

          This action arises out of Defendant’s multiple breaches of written agreements Defendant

made with Wharton. Defendant has not denied that the agreements were breached or that the

amounts sought by Plaintiff are due. Nor has Defendant offered any defenses to Plaintiff’s

claims.     Accordingly, Plaintiff is entitled to an entry of a default judgment in Plaintiff’s favor

and against Defendant.

          On each of November 7, 2017, October 10, 2018, and March 18, 2019, Defendant

executed agreements with Wharton for the design and delivery of executive education

programming (the “Agreements”). As of the date of the Complaint (Doc. No. 1), Defendant has


                                                   1
         Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 2 of 10




refused to pay Plaintiff the invoiced amount of $953,570, plus interest of $206,437, totaling

$1,160,007. Accordingly, Plaintiff brought claims against the Defendant for breach of contract,

promissory estoppel, account stated, seeking the sum certain of $1,160,007 due under the

invoices.    Additionally, Defendant has refused to remove certain of Wharton’s intellectual

property from Defendant’s website, see Complaint ¶ 19, and the Compliant brought claims for

trademark violations.

        After waiving service of the summons, Defendant did not timely respond to the

Complaint. The Clerk of Court entered a default on December 21, 2020 pursuant to Federal Rule

of Civil Procedure 55(a).

        No attorney has entered an appearance for Defendant or in any way responded to the

Complaint.     Instead—acting pro se—Defendant has filed a self-titled “Response to the

Summons” (Doc. No. 5). Plaintiff has moved to strike this Response as improper pro se post-

default filling, see Doc. No. 6. No response to the Motion has been filed.

        The Response offers no defenses to the allegations of the Complaint relating to

Defendant’s breaches of the Agreements.        Remarkably, Defendant does not dispute that it

breached the terms of the Agreement or that the sums demanded in the Complaint are owed to

Plaintiff. In fact, in the Response, Defendant admits its “intent and readiness … to pay the

[Plaintiff] the pending fee due as per in invoices” by March 31, 2021. See Doc. No. 5, p. 6.

This request for a “delay” is not surprising because Plaintiff also has just learned that Defendant

is winding down its business and transferring its operations to another company—named

Edvantic, Inc.—most likely to avoid liability in this matter and others brought by Plaintiff’s

creditors.

        Accordingly, Wharton respectfully requests that the Court entered a default judgment in



                                                2
           Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 3 of 10




Wharton’s favor and against Defendant $1,210,493.45 currently due under the Agreements and

enter a permanent injunction precluding Defendant from using any of Plaintiff’s intellectual

property on its website or advertising.

II.       BACKGROUND

          As alleged in the Complaint (Doc. 1), Plaintiff is the Trustees of the University of

Pennsylvania, a Pennsylvania nonprofit corporation, by its agent the Aresty Institute of

Executive Education of the Wharton School.           Defendant is CredForce America, Inc.

(“Defendant”).

          Defendant was responsible for marketing some of Plaintiff’s executive education

programs and managing the registration and application processes, paying a set rate for an

agreed-upon minimum number of “seats” in such programs.         On each of November 7, 2017,

October 10, 2018, and March 18, 2019, CredForce America, Inc. executed agreements with

Plaintiff (acting through the Aresty Institute of Executive Education at the Wharton School) for

the design and delivery of executive education programming (the “Agreements”).              See

Declaration of Michael Malefakis (“Declaration”), attached hereto as Exhibit A and incorporated

herein.

          As of the date of the Complaint, Defendant has refused to pay Plaintiff the invoiced

amount of $953,570, plus interest of $206,437, totaling $1,160,007 due under the Agreements.

Additionally, Defendant has been using to use Plaintiff’s intellectual property without

authorization. Accordingly, the Plaintiff brought claims against the Defendant for breach of

contract, promissory estoppel, account stated, and for trademark infringement under 15 U.S.C.

§1114 et al.

          Plaintiff filed the Complaint in the above-captioned action on October 14, 2020. On

October 16, 2020, Plaintiff sent Defendant a Request for a Waiver of Service of the Summons in
                                               3
        Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 4 of 10




compliance with Federal Rule of Civil Procedure 4(d)(A)-(G). See Doc. No. 3. Defendant

returned an executed copy of the Waiver of Service dated November 11, 2020. See Doc. No. 3.

Defendant’s answer to the Complaint was due on December 15, 2020, no extension of time has

been requested or granted, and the time for Defendant to file an answer to the Complaint has

expired. See Federal Rule of Civil Procedure 4(d)(3); see Doc. No. 3.

       On December 21, 2020, Plaintiff filed a request for entry of the default because no

answer (or motion to dismiss or of any kind) has been filed by Defendant. See Doc. No. 3.

Because Defendant had failed to plead or otherwise defend as set forth in the declaration that

accompanied the request for default, the Clerk of Court entered a default against defendant

CredForce America, Inc. under Federal Rule of Civil Procedure 55(a) on December 21, 2020.

       On December 29, 2020, Sanjeeva Shukla, the Director of CredForce America, Inc. filed a

so-called Response to the summons. (Doc. No. 5).           Mr. Shukla signed and submitted the

Response on behalf of CredForce. However, Mr. Shukla is not an attorney nor has any attorney

entered an appearance on behalf of CredForce.         Accordingly, CredForce, a corporation, is

proceeding pro se in this action. Additionally, no attorney has signed the Response filed on

behalf of CredForce.

       The Response offers no defenses to the allegations of the Complaint relating to

Defendant’s breaches of the Agreements.        Remarkably, Defendant does not dispute that it

breached the terms of the Agreement or that the sums demanded in the Complaint are owed to

Plaintiff. In fact, in the Response, Defendant admits its “intent and readiness … to pay the

[Plaintiff] the pending fee due as per in invoices” by March 31, 2021. See Doc. No. 5, p. 6.

Plaintiff has moved to strike this Response as improper pro se post-default filing, see Doc. No. 6.

In addition, as of the date of this motion, Defendant has not responded to the motion to strike.



                                                 4
        Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 5 of 10




       As set forth in the Declaration, the total amount due to Plaintiff from the Defendant is

$1,210,493.45 as of February 12, 2021 and interest will continue to accrue. Despite repeated

demand—and the written assurances of Defendant that it was formulating a payment plan—

Defendant has not paid the outstanding invoices as of the date of the Declaration.

       Additionally, as set forth in the Declaration, despite repeated notice—and the written

assurances of Defendant that it was doing so—Defendant has not removed all references to the

Plaintiff from its website.   Instead, Defendant and its affiliates continue to represent that they

have a relationship with Plaintiff and display images associated with Plaintiff on their websites

(both publicly and on password-protected pages) and marketing materials, as detailed in the

attached communication from Plaintiff to Defendant, which is attached as Exhibit B to the

Declaration.

III.   ARGUMENT

       A.      Standard of Review

        Rule 55(b) of the Federal Rules of Civil Procedure provides for entry of default

judgment against a defendant who has not appeared and who is neither a minor nor an

incompetent person. Fed.R.Civ.P. 55(b). When a party has defaulted and all of the procedural

requirements for a default judgment are satisfied, the decision to enter default judgment under

Rule 55(b)(2) rests in the discretion of the district court. Emcasco Ins. Co. v. Sambrick, 834 F.2d

71, 74 (3d Cir. 1987). In undertaking this evaluation, this Court must consider: (1) whether the

plaintiff will be prejudiced if the default is denied; (2) whether defendant appears to have a

litigable defense, and (3) whether defendant’s delay is due to culpable conduct. See, e.g.,

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000) (citing United States v. $55,518.05




                                                 5
           Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 6 of 10




in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)). 1 A court accepts as true any factual

allegations, other than those as to damages, contained in the complaint. DIRECTV, Inc. v. Pepe,

431 F.3d 162, 165 n.6 (3d Cir. 2005).

          B. Wharton is entitled to a default judgment against CredForce.

          In the instant matter, it is clear that the factors articulated in Chamberlain weigh in favor

of granting default judgment in Wharton’s favor and against CredForce. See Chamberlain, 210

F.3d at 164. “When a defendant is in default and has not opposed the motion for default

judgment . . . trial courts in this circuit give somewhat less deference to Chamberlain.” Smith

Transp., Inc. v. Truck & Bus Wash, Inc., 2007 WL 320826 (W.D. Pa. Jan. 30, 2007) (collecting

cases).

          First, there is a risk of prejudice to Plaintiff if default is denied, as Defendant owes

Plaintiff over one million dollars and, based on information and belief, Defendant is actively

engaged in transferring its assets to another entity. The interest in avoiding prejudice is less

salient where, as here, the defendant has neither moved to set aside default nor opposed the entry

of default judgment. Id.

          “The showing of a meritorious defense is accomplished when ‘allegations of defendant's

answer, if established on trial, would constitute a complete defense to the action.”’ United States

v. $ 55,518.05, 728 F.2d 192, 195 (3d Cir.1984). Where there is no responsive pleading, there is

no opportunity to gauge the merits of any defense, and this factor does not militate against

default judgment. Bd. of Trs. of the Constr. Indus. Pension Laborers' Dist. Council Fund v.

ABC, 2004 U.S. Dist. LEXIS 22945, at 6-7 (E.D.Pa. Nov. 4, 2004) (finding that because the

1
  It should be noted, however, “Chamberlain, perhaps counterintuitively, applies this three-part test to the
motion seeking a default judgment whereas the case on which Chamberlain relies--$55,518.05 in U.S.
Currency--sets out the test in the context of a motion to overturn a default judgment.” Hill v.
Williamsport Police Dep’t, 69 F. App’x 49, 51 (3d Cir. 2003).


                                                     6
        Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 7 of 10




defendant failed to file a responsive pleading the court was not in a position to determine

whether the defendant has a meritorious defense); Carpenters Health & Welfare Fund v. Naglak

Design, 1995 U.S. Dist. LEXIS 566, at *7 (E.D.Pa. Jan. 18, 1995) (same).

       As discussed above, the Response offers no defenses to the allegations of the Complaint

relating to Defendant’s breaches of the Agreements. Remarkably, Defendant does not dispute

that it breached the terms of the Agreement or that the sums demanded in the Complaint are

owed to Plaintiff. In fact, in the Response, Defendant admits its “intent and readiness … to pay

the [Plaintiff] the pending fee due as per in invoices” by March 31, 2021. See Doc. No. 5, p. 6.

The Response does not plead sufficient defenses to Plaintiff’s claims that sums are due to the

Plaintiff under the Agreement as set forth in the Complaint. Instead, CredForce seeks just a bit

more time to pay for its obligations—which is no defense.

       It is also impossible for the Court to determine whether Defendant’s delay was

attributable to culpable conduct.      However, Plaintiff served on Defendant copies of its

Complaint, its Request for Entry of Default, and its Motion for Default Judgment. Defendant

also executed a waiver of service that acknowledged judgment could be entered against it if no

answer or Rule 12 motion was timely filed.           (Doc. 4).   Defendant was well aware of its

obligations in this litigation and its failure to appear merits the default judgment granted in the

accompanying Order.      Second, Defendant has not asserted any defense, either by property

answering the allegations of the Complaint. Finally, there no excuse or reason for Defendant's

default other than its own conduct. Defendant was served with all of the required documents.

Despite this fact, Defendant has neither engaged in the litigation process nor offered any reason

for its failure to appear. Therefore, a finding that Defendant is culpable for its failure to appear

and that there is no basis to excuse this conduct is required. Accordingly, default judgment is



                                                 7
        Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 8 of 10




warranted.

       Additionally, Defendant has not removed all references to the Plaintiff from its website.

Instead, Defendant and its affiliates continue to represent that they have a relationship with

Plaintiff and display images associated with Plaintiff on their websites (both publicly and on

password-protected pages) and marketing materials, as detailed in the attached communication

which is attached as Exhibit B to the Declaration.

        The law of trademark protects trademark owners in the exclusive use of their marks

when use by another would be likely to cause confusion.’” Fisons Horticulture, Inc. v. Vigoro

Indus., Inc., 30 F.3d 466, 472 (3d Cir.1994) (citations omitted). As a result, in order to prevail

on its trademark infringement claim, Plaintiff must demonstrate: (1) that it holds and owns valid

and legally protectable marks as set forth in Paragraph 19 of the Complaint; (2) that it owns the

intellectual property in Paragraph 19 of the Complaint; and (3) that Defendant's use of the

intellectual property in Paragraph 19 of the Complaint will likely cause confusion as to the

source, affiliation, and/or sponsorship of the intellectual property. Chanel, Inc. v. Matos, 133 F.

Supp. 3d 678, 684–85 (D.N.J. 2015). Here, it is unquestionable that Plaintiff holds and owns

intellectual property in Paragraph 19 of the Complaint. Moreover, it is undeniable that that

Defendant's use of the intellectual property in Paragraph 19 of the Complaint will likely cause

confusion as to the source, affiliation, and/or sponsorship of the intellectual property. Indeed,

Plaintiff understands that Defendant and its affiliates are advertising and promoting a program

related to Plaintiff. However, no such program exists or is scheduled to occur in November

2021. See Declaration Exhibit B. This is the epitome of confusion in the marketplace.

       “A permanent injunction issues to a party after winning on the merits and is ordinarily

granted upon a finding of trademark infringement.” Lermer Germany GmbH v. Lermer Corp.,



                                                8
         Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 9 of 10




94 F.3d 1575, 1577 (Fed.Cir.1996). Nevertheless, in seeking a permanent injunction, “[a]

plaintiff must demonstrate: (1) that it has suffered an irreparable injury; (2) that the remedies

available at law, such as monetary damages,” prove inadequate to compensate for that injury; (3)

that the balance of hardships between the plaintiff and defendant favor equitable relief; and (4)

“that the public interest would not be disserved by a permanent injunction.” eBay Inc. v.

MercExchange, LLC, 547 U.S. 388, 391 (2006).

       Here, Plaintiff meets this four-factor test for injunctive relief, and the Court should grant

permanent injunctive relief. First, irreparable harm is exists in clear cases of confusion, and that

Defendant’s use of Plaintiff’s intellectual property to solicit enrollees for a non-existant program

is the height of confusion. Pappan Enters., Inc. v. Hardee's Food Sys., Inc., 143 F.3d 800, 805

(3d Cir.1998) (citation omitted). With respect to the second requirement, although a remedy at

law would provide some degree of monetary relief, it would not adequately compensate Plaintiff

for the reputational and goodwill injury associated with the fiction that program is being offered

at Wharton when one in fact is not, nor would it necessarily prevent, or even impede, future

trademark infringement. A balancing of hardships strongly favors issuance of an injunction.

Indeed, the injunction sought only requires Defendant to abide by the law and to refrain from

infringing the intellectually property.     In the absence of an injunction, Plaintiff faces the

hardships that gave rise to this litigation: loss of reputation, goodwill, and sales. In that respect,

any harm suffered by Defendant as a result of an injunction would be self-inflicted. See Novartis

Consumer Health, Inc. v. Johnson & Johnson–Merck Consumer Pharm. Co., 290 F.3d 578, 596

(3d Cir.2002) (“[T]he injury a defendant might suffer if an injunction were imposed may be

discounted by the fact that the defendant brought the injury upon itself.”). Finally, issuing an

injunction furthers the public's interest in the protection of Plaintiff’s intellectual property, in the



                                                   9
       Case 2:20-cv-05096-PBT Document 7-1 Filed 02/23/21 Page 10 of 10




avoidance of consumer confusion and prevent further fraud on the part of the Defendant.

IV.    RELIEF REQUESTED

       For the foregoing reasons, Plaintiff respectfully requests that a default judgment for

$1,210,493.45 should be entered in favor of Plaintiff and against Defendant as well as a

permanent injunction.

                                                   Respectfully submitted,

                                                   SIRLIN LESSER & BENSON, P.C.

                                                    /s/ Patrick J. Troy
                                                   Patrick J. Troy (PA Id. 89890)
                                                   123 South Broad Street, Suite 2100
Dated: February 23, 2021                           Philadelphia, PA 19109
                                                   Attorneys for Plaintiff




                                              10
